Citation Nr: 0517185	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 18, 
2002 for the assignment of a 10 percent disability evaluation 
for service-connected pes planus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, D.C. (the RO).   

Procedural history

The veteran served on active duty from March 1971 to November 
1972 and from July 1996 to March 1997.

In September 1997, the RO received the veteran's claim of 
entitlement to service connection for pes planus.  In an 
August 1999 rating decision, the RO granted service 
connection; a noncompensable disability rating was assigned.  

In January 2002, the RO received the veteran's claim of 
entitlement to an increased  rating for his service-connected 
pes planus.  The May 2002 rating decision assigned a 10 
percent disability rating effective as of the date of receipt 
of the claim, January 18, 2002.  The veteran disagreed with 
the effective date assigned in the May 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2002.

In June 2003, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Offices of the Board in Washington, D.C.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.  

In October 2003 this case was remanded to the Agency of 
Original Jurisdiction (AOJ) for further development.  In 
August 2004, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claim.  The case 
has been returned to the Board for further appellate 
proceedings.  



Issues not on appeal

In March 2004, the RO denied the veteran's requests to reopen 
his previously denied claims of entitlement to service 
connection for a left foot injury, right shoulder strain, 
chronic hoarse voice, degenerative joint disease of the 
lumbar spine and bilateral stress fractures of the legs.  The 
veteran did not disagree, and these decisions are now final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004). 

In December 2004, the RO denied the veteran's claim of 
entitlement to an increased rating for service-connected pes 
planus and also denied the veteran's claim of entitlement to 
service connection for a left wrist injury.  To the Board's 
knowledge, the veteran has not disagreed with those decisions 
and, accordingly, these issues are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, the filing of a NOD initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a SOC is issued by VA].


FINDINGS OF FACT

1.  By RO decision dated August 26, 1999 the RO assigned a 
noncompensable disability rating to service-connected pes 
planus.  The veteran did not appeal that decision.  

2.  After the August 1999 RO decision, the earliest claim for 
an increased rating for service-connected pes planus was 
received on January 18, 2002.  Subsequently, a 10 percent 
disability rating was assigned with a January 18, 2002 
effective date.  

3.  It is not factually ascertainable that the veteran was 
entitled to a 10 percent rating for pes planus prior to 
January 18, 2002.


CONCLUSION OF LAW

Under governing law, the effective date of the award of the 
10 percent disability evaluation for the service-connected 
pes planus is January 18, 2002. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date than January 18, 
2002 for a 10 percent disability rating for his foot 
disability.  Essentially, he contends that he has suffered 
from symptomatology consistent with a 10 percent disability 
rating since his release from active duty in 1997, and he 
therefore requests assignment of the disability rating as of 
that date.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the August 
2002 SOC and the October 2004 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, in compliance with the Board's October 
2003 remand, a letter was sent to the veteran in June 2004 
which was specifically intended to address the requirements 
of the VCAA.  The June 2004 letter from the AMC explained in 
detail the evidence needed to substantiate his claims, such 
as evidence indicating that he had filed an earlier claim for 
an increased rating of his service-connected condition or 
that he had evidence of an earlier entitlement to the 10 
percent rating.  Thus, this letter, along with the August 
2002 SOC and the October 2004 SSOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 letter, the veteran was informed that "VA is 
responsible for getting . . . relevant  records from  any 
Federal agency."  The letter further advised that VA would 
make "reasonable efforts to help you get . . . relevant 
records not held by any Federal agency.  This may include 
records from State or local governments, private doctors and 
hospitals, and current or former employers." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its June 2004 letter that he 
was responsible to provide "enough information about these 
records so that we can request them from the person or agency 
who has them...It's still your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal government department or agency."  

The June 2004 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include providing information to the 
RO so that all-relevant evidence could be obtained.  [See the 
June 2004 letter, pages 1, 4, 5.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2004 letter directed the 
veteran to "submit any additional evidence that you have 
that pertains to your claim for an earlier effective date."  
This complies with the requirements of 38 C.F.R. § 3.159(b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the June 2004 letter expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the AOJ in October 2004, prior to the 
expiration of the one-year period following the June 2004 
VCAA letter, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  Although the veteran's claim was 
first adjudicated in May 2002, prior to the veteran's receipt 
of VCAA notice in the June 2004 letter, the claim was 
subsequently adjudicated by the AMC via the October 2004 
SSOC.  Thus any concerns expressed in Pelegrini have been 
rectified.  See Mayfield v. Nicholson, 19 Vet.App. __, __, 
No. 02-1077, slip op. at 28-29 (Apr. 14, 2005), [notice 
provided after initial RO decision can essentially cure the 
error in the timing of notice].

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, VA treatment records, 
March 1999 VA Compensation and Pension (C&P) examination, 
April 2002 C &P examination and claims documents.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran presented sworn testimony before the undersigned at a 
personal hearing in June 2003.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

Effective dates - increased ratings

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions. 
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2) (2004).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report. See 38 C.F.R. § 3.157 (2004).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1) (2004).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received at VA.  38 U.S.C.A. § 101(30) (West 2002); 38 
C.F.R. § 3.1(r) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

Increased ratings 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).


Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  A 10 percent rating requires moderate flatfoot 
with the weight-bearing line being over or medial to the 
great toe, inward bowing of the tendo achilles, and pain on 
manipulation and use of the feet. 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  This 
diagnostic code has remained unchanged for the entire period 
here under consideration, from March 26, 1997.

Factual Background

In September 1997, the RO received the veteran's claim of 
entitlement to service connection of a foot disability.  

In March 1999 the veteran was accorded a VA compensation and 
pension examination.  The examiner diagnosed bilateral pes 
planus.  At the time of the examination, the veteran was 
using arch supports.  There was no tenderness of the arches 
upon examination.  

On August 26, 1999, the RO sent the veteran a rating decision 
which granted service connection of pes planus.  A 
noncompensable disability rating was assigned, effective 
March 26, 1997, the day after the veteran left military 
service.  

VA treatment records have been obtained.  The records 
indicate a request for a podiatry consultation in November 
2001 (which consultation evidently did not occur).  
Otherwise, the records are pertinently negative for 
treatment, diagnosis or complaint relating to pes planus in 
the period between March 1997 and January 2002.

On January 18, 2002, the RO received the veteran's claim of 
entitlement to an increased rating for service-connected pes 
planus.  

In April 2002, the RO accorded the veteran an additional VA 
compensation and pension examination.  At that time, the 
examiner noted that the veteran required the use of arch 
supports and that he exhibited tenderness at the arches of 
his feet.  

In May 2002 the RO granted a 10 percent disability rating, an 
effective date of January 18, 2002, the date of the receipt 
of the claim, was assigned.  This appeal followed.  

In June 2003, the veteran presented sworn testimony before 
the undersigned.  At that time, he testified that he his feet 
had last been examined in February 2000.  [See hearing 
transcript, page 4].  The veteran did not testify that he had 
filed any additional claims between August 1999 and January 
2002 and did not assert that he had received any additional 
medical treatment for his feet during that time.  He did 
testify that all treatment received has been through VA and 
not through private doctors.  

Analysis

As discussed in the Introduction, the veteran's service-
connected pes planus has been assigned a noncompensable 
disability rating from March 26, 1997 and a 10 percent rating 
from January 18, 2002.  The veteran is seeking an effective 
date earlier than January 18, 2002 for the award of the 10 
percent rating for pes planus.  Essentially, he contends that 
the date he was assigned service connection (the day after he 
left military service) should be the effective date of the 10 
percent rating. 

The date of claim for an increased disability rating 

Before an effective date for the assignment of a disability 
rating can be determined, the Board must first identify the 
earliest date on which the claim for an increased rating was 
received. See 38 C.F.R. § 3.400 (2004).

The veteran's initial claim for service connection of pes 
planus was decided and a noncompensable disability rating was 
assigned in the RO's August 26, 1999 decision.  The veteran 
did not appeal the RO's decision, including the assigned 
rating.  Further, he has not requested that it be 
reconsidered and he has not challenged it on the basis of 
clear and unmistakable error.  The RO's decision is therefore 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302; 20.1103 [finality of decisions].  Moreover, the 
veteran and his representative have not asserted that the 
veteran did not receive proper notice of the August 1999 
rating decision.  

The RO's August 1999 decision is final.  The Board has 
therefore reviewed the record following the final decision on 
August 26, 1999 and prior to January 18, 2002 to determine 
whether an claim for an increased rating was received during 
that period.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  See 38 C.F.R. § 3.155(a).

After a thorough review of the record, the Board itself can 
identify no communication from the veteran or other evidence 
that could be construed as an informal or formal claim for an 
increased disability rating for pes planus during the period 
from August 26, 1999 to January 18, 2002.  The veteran has 
pointed to no such communication evidencing an intent to seek 
an increased disability rating for pes planus during that 
period of time.  

The Board notes that the veteran testified that his most 
recent VA examination was in February 2000.  Had such an 
examination occurred it arguably could have been construed as 
an informal claim of entitlement to an increased rating.  See 
38 C.F.R. § 3.157 (2004).  However, the Board notes that 
there is no record of such examination in the veteran's 
claims file or evidence that such a request was generated at 
that time.  Although the veteran requested an additional VA 
examination in August 1999, the subsequently issued rating 
decision granted the veteran's then-pending claim of 
entitlement to service connection and therefore concluded the 
matter without the RO ordering the additional examination.  

The Board notes that the record indicates that the veteran 
was accorded a VA examination for his feet in April 2002.  It 
may be that the examination which the veteran testified about 
occurred in April 2002, that is to say after the currently 
assigned effective date, not in February 2000.  

After a careful review of all of the evidence of record the 
Board has identified no medical records covering the period 
from August 26, 1999 to January 18, 2002 which concern 
treatment related to the veteran's pes planus.  

Accordingly, January 18, 2002 is the earliest date for which 
a claim for an increased rating can be identified.

Effective date of increased rating

The earliest date on which an active claim for an increased 
rating for pes planus was received by the RO is January 18, 
2002.  However, the determination of the date of filing of a 
claim for an increased rating does not end the Board's 
inquiry.  Under applicable law, except as otherwise provided, 
the effective date for a claim for an increased rating is the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2004).  The 
regulations also provide, however, that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable." 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400 (o)(1)(2) (2004).

Therefore, before determining the appropriate effective date 
in this case, the Board must review the evidence of record in 
order to determine whether an ascertainable increase in 
disability occurred during the period from January 18, 2001 
to January 18, 2002, that is, whether the evidence 
establishes that the veteran's pes planus was shown to be of 
such severity as to meet the criteria for a 10 percent 
evaluation under Diagnostic Code 5276 at some point during 
the year prior to January 18, 2002.

During the period from January 18, 2001 and January 18, 2002, 
the veteran's service-connected pes planus was rated as 
noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  As discussed in the 
law and regulation section above, a noncompensable rating 
under Diagnostic Code 5273 was and is indicative of mild 
symptoms relieved by built-up shoe or arch support.  A 10 
percent evaluation was and is assigned for moderate symptoms, 
unilaterally or bilaterally which include weight-bearing line 
over or medial to great two inward bowing of the tendo 
achillis, and pain on manipulation or use of the feet.  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2004).

After review of the medical evidence of record, the Board is 
unable to find any competent evidence which establishes that 
it was factually ascertainable that the symptomatology 
associated with the veteran's pes planus met the criteria for 
a 10 percent evaluation at any point during the year prior to 
January 18, 2002.
The record contains no medical evidence reflective of the 
veteran's pes planus condition during the year prior to 
January 18, 2002.  Although the veteran received ongoing 
medical treatment for a variety of other conditions, 
complaints related to pes planus, and even reference to the 
diagnosis of pes planus, are noticeably absent from his 
medical treatment records during that period.  

The medical evidence of record prior to that period consists 
solely of the veteran's service medical records and a March 
1999 VA examination.  Based upon the March 1999 VA medical 
examination the veteran's condition was treated with arch 
supports and did not include a presentation of pain or 
tenderness of the veteran's arches at the time of the 
examination.  Treatment by arch supports without an objective 
indication of pain on use or manipulation would be indicative 
of mild pes planus symptoms warranting a noncompensable 
rating in accordance with the criteria referenced above.  

Therefore, this evidence does not describe pes planus 
symptomatology which is consistent with, or approximates that 
which would allow for the assignment of a 10 percent 
disability rating under 38 C.F.R. § 4.71a.  Specifically, the 
evidence of record shows only a diagnosis of pes planus and 
use of arch supports without an indication of moderate 
symptomatology or pain on manipulation or motion at the time 
of examination.  

The veteran's VAMC treatment records disclose a request for 
referral to a podiatry consult in November 2001.  However, it 
does not appear that the veteran was ever evaluated by a 
podiatrist during the one year period here under 
consideration.  The Board cannot infer merely from a request 
for a podiatry consultation that it was "factually 
ascertainable" that the service-connected pes planus had 
become worse.  

As described above, the medical records are without any 
indication of any change in symptoms related to pes planus, 
much less an increase in symptomatology.  In short, the 
medical records do not provide a basis for showing that it 
was factually ascertainable prior to January 18, 2002 that 
the veteran's pes planus symptoms had progressed from mild 
into a moderate or more advanced stage.  

In summary, the competent evidence of record does not 
establish that it was factually ascertainable that the 
symptomatology associated with the veteran's pes planus met 
the criteria for a 10 percent evaluation at any point during 
the year prior to January 18, 2002.  The higher disability 
rating accordingly cannot be assigned prior to that date 
under 38 C.F.R. § 3.400(o).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an effective 
date earlier than January 18, 2002 for the award of a 10 
percent rating for his pes planus.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an effective date earlier than January 18, 
2002 for the assignment of a 10 percent disability rating for 
service-connected pes planus is denied.  



	                        
____________________________________________
	Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


